319 F.2d 131
Lee David ARWINE, Petitioner-Appellant,v.William H. BANNAN, Warden, State Prison of Southern Michigan; and the Michigan Corrections Commission, Respondents-Appellees.
No. 15295.
United States Court of Appeals Sixth Circuit.
June 10, 1963.

Appeal from the Eastern District of Michigan, S. D., Detroit, Ralph M. Freeman, Judge.


1
Lee David Arwine, in pro. per.


2
Frank J. Kelley, Atty. Gen., Robert A. Derengoski, Solicitor Gen., Donald T. Kane, Asst. Atty. Gen., Lansing, Mich., on the brief, for respondent-appellee.


3
Before CECIL, Chief Judge, O'SULLIVAN, Circuit Judge, and PECK, District Judge.

ORDER.

4
Oral argument having been waived, and the case having been submitted on the brief of the petitioner-appellant and on the brief of the respondents-appellees, wherein the Attorney General and Solicitor General of the State of Michigan, as counsel for said respondents-appellees recognized that the recent opinion in the case of Fay v. Noia, 372 U.S. 391, 83 S. Ct. 822, 9 L. Ed. 2d 837 (1963) requires such action,


5
It Is Ordered that the district court order dismissing the petition for a writ of habeas corpus be vacated and the case remanded to the district court for consideration on its merits.